DETAILED ACTION
This office action is in response to Application No. 17/745,224, filed on 16 May 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, and 17-20 of U.S. Patent No. 11,334,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar subject matter, and the claims of the Application merely rephrase or omit limitations from the patent.  Specifically:
Claims 1, 2, 5, and 7 correspond to claims 17-20 of the patent.  Claim 1 includes limitations from claims 17 and 20 of the patent, and omits the step of ‘after the removing …’.  Claims 2, 5, and 7 rephrase claims 20, 18, and 19, respectively.
Claims 8-15 correspond to claims 1-4, 9, and 10 of the patent.  Claim 8 is claim 1 of the patent with limitations removed, which are now recited in claim 11.  Claims 9, 13, and 14 rephrase claims 2 and 4 of the patent.  Claims 10, 12, and 15 are identical to claims  3, 9, and 10, respectively.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 11,334,703 in view of US 2015/0091188 to Lee.
Claims 17 and 20 of the patent do not recite that the second set of BEOL shapes includes conductive line shapes that couple to the contact shapes.  Lee discloses these limitations (Fig. 2, dummy wire lines (DWL1) 40 coupled to first dummy contact patterns 36; ¶75).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with claims 17 and 20 of the patent, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of avoiding unconnected dummy contacts.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Claims 17 and 20 of the patent recite fill (dummy) cells having contacts.  Lee discloses that contacts in dummy cells should be coupled to dummy wiring.  The teachings of Lee are directly applicable to claims 17 and 20 of the patent in the same way, so that the fill cells of the patent would similarly connect the contacts to dummy wiring.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 11,334,703 in view of Lee, and further in view of US 2002/0199162 to Ramaswamy.
Claim 17 of the patent recites removing a subset of the conductive line shapes that are less than a minimum fill spacing distance from a shape of the design (“remove a subset of the second set of BEOL shapes that conflict with the design”), but does not recite removing a subset of the contact shapes based on the removed subset of the conductive line shapes.  As discussed above with regard to claim 3, Lee discloses that the fill cells have contacts connected to the conductive line shapes (Fig. 2; ¶75).  Ramaswamy further discloses that when conflicting line shapes are removed, the corresponding cell is removed (¶26), which would remove the contacts in the cell as well.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee and Ramaswamy with claims 17 and 20 of the patent, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of removing fill cells that conflict with functional shapes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The claims of the patent recite inserting fill cells containing conducting lines and contacts, and removing features that conflict with existing elements.  Lee discloses that the fill cell contacts are connected to the fill cell conducting lines, and Ramaswamy discloses that when fill cell features conflict with functional features, the fill cell is removed.  The teachings of Lee and Ramaswamy are directly applicable to the claims of the patent in the same way, so that the patent would similarly remove fill cells which conflict with functional features.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 11,334,703 in view of US 2002/0104991 to Cleeves.
Claims 17 and 20 of the patent do not recite that the second set of BEOL shapes has a centerline-to-centerline pitch that is different from the first set of BEOL shapes.  Cleeves discloses these limitations (Fig. 1B, pitch of fill lines 110 vs. pitch of functional shapes 104).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Cleeves with claims 17 and 20 of the patent, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of inserting fill in a way that meets density requirements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Claim 17 of the patent recites inserting BEOL fill shapes in a design with functional BEOL shapes.  Cleeves teaches that inserted fill shapes having different pitch from functional shapes to meet density requirements.  The teachings of Cleeves are directly applicable to the patented claims, so that the patented claims would similarly insert fill shapes at different pitches from functional shapes to meet density requirements.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,703 in view of US 2008/0164496 to Kawakami.
Claim 1 of the patent does not recite that at least one of the new fill line shapes overlaps more than one of the fill line shapes.  Kawakami discloses these limitations (Fig. 3, dummy patterns 1 and 13).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawakami with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of improving uniformity on multiple layers with dummy fill.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patented claims recite inserting new fill line shapes in a layout with existing fill line shapes.  Kawakami teaches insertion of new fill line shapes in a layout with existing fill line shapes so that the new fill line shapes improve uniformity between functional shapes on a layer and overlap multiple existing fill line shapes.  The teachings of Kawakami are directly applicable to the patented claims in the same way, so that the patented claims would similarly add new fill line shapes to improve uniformity in a layer.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,334,703 in view of US 2008/0120586 to Hoerold.
Regarding claim 17, claim 1 of the patent recites all of the limitations of claim 17 except for the limitations of: a machine-readable medium, determining a feature density of the layout, and that the step of inserting fill is in response to determining the feature density.  Hoerold discloses these limitations (¶34, 149).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hoerold with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of adding fill shapes where they are needed based on minimum density requirements, using a computer-aided design process.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patented claims recite inserting fill shapes.  Hoerold discloses that fill shapes should be added in consideration of minimum density violations of a layout, using a computer-aided design process.  The teachings of Hoerold are directly applicable to the patented claims in the same way, so that the patented claims would similarly use a computer-aided design process to account for minimum density when inserting fill shapes.
Regarding claim 18, claims 2 and 3 of the patent recite all limitations of claim 18.
Regarding claim 19, the patented claims do not recite that the minimum feature density is a metric from a group consisting of: a minimum contact density, a minimum conductive line density, and a minimum via density.  Hoerold discloses these limitations (¶12, 155).  Motivation to combine remains consistent with claim 17.
Regarding claim 20, claim 1 of the patent recites all limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 September 2022




/ARIC LIN/            Examiner, Art Unit 2851